UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5183


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CLINTON WILLIAMS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:08-cr-00035-LHT-1)


Submitted:    January 12, 2010              Decided:   February 8, 2010


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Matthew R. Segal,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Asheville,
North Carolina, for Appellant. Edward R. Ryan, Acting United
States Attorney, Cortney Escaravage, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Clinton       Williams       appeals       his       conviction      under     18

U.S.C.A. § 2251(a) (West Supp. 2009) for sexual exploitation of

a   minor    for    the    purpose    of     producing        a    physical      depiction.

Williams raises only one issue on appeal:                         whether the district

court    correctly        concluded       that    the   statute’s         application       to

purely    intrastate       production       of     child      pornography        was   within

Congress’s power under the Commerce Clause.

             Williams’       argument       that     the      lower      court    erred     is

clearly      foreclosed       by     this        Circuit’s        precedent.           United

States v. Malloy, 568 F.3d 166, 180 (4th Cir.), petition for

cert. filed, 78 U.S.L.W. 3271 (S. Ct. 2009) (No. 09-523); United

States v. Forrest, 429 F.3d 73, 78 (4th Cir. 2005).                             Further, we

lack authority to reconsider this court’s prior decisions.                                “[A]

panel of this court cannot overrule, explicitly or implicitly,

the precedent set by a prior panel of this court.                                  Only the

Supreme     Court    or    this     court    sitting       en     banc    can    do    that.”

Scotts Co. v. United Indus. Corp., 315 F.3d 264, 271-72 n.2

(4th.       Cir.     2002)        (internal        quotation          marks       omitted).

Accordingly, we affirm Williams’ conviction.                          We dispense with

oral     argument    because        the    facts     and      legal      contentions       are

adequately     presented       in    the    materials         before      the    court     and

argument would not aid the decisional process.

                                                                                   AFFIRMED

                                             2